               Case 18-15342-SMG         Doc 188     Filed 04/21/20     Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:                                               Case No.: 18-15342-SMG


ENCOMPASS COMPLIANCE CORP,                           Chapter 7


                  Debtor.
______________________________________/

   TRUSTEE’S MOTION TO COMPEL WITNESS CHRIS DIAZ, INDIVIDUALLY
  AND AS CORPORATE REPRESENTATIVE OF TITANIUM 6, LLC, TO PRODUCE
DOCUMENTS AND APPEAR FOR RULE 2004 EXAMINATION, AND FOR SANCTIONS

         Chapter 7 Trustee Kenneth A. Welt (the “Trustee”), pursuant to Fed. R. Bankr. P. 9016 and

Fed. R. Civ. P. 45, files this Motion to Compel Witness Chris Diaz, Individually and as Corporate

Representative of Titanium 6, LLC, to Produce Documents and Appear for Rule 2004

Examination, and for Sanctions, and states:

         1.     On April 2, 2020, the Trustee’s counsel issued a subpoena directing Chris Diaz,

Individually and as Corporate Representative of Titanium 6, LLC (the “Witness”) to (a) produce

documents specified in the subpoena by April 16, 2020 at 5:00 p.m. ET, and (b) appear for a Rule

2004 examination on April 20, 2020, at 11:00 a.m. via virtual deposition (due to the Covid-19

pandemic). The Trustee’s counsel served the subpoena via U.S. mail to the Witness at the address

of 712 W 112 Street, Kansas City, MO 64114. A copy of the subpoena and the proof of service is

attached to the Notice of Rule 2004 Examination Duces Tecum (ECF No. 174). The service address

is the address where Titanium 6, LLC’s prior counsel directed that correspondence, pleadings, and

notices be sent in his notice of withdrawal (ECF No. 146).

         2.      The subpoena requests that the Witness provide the telephone number and email

address to the Trustee’s counsel’s paralegal Lisa Negron at least 5 days prior to the deposition (by



                                                 1
              Case 18-15342-SMG          Doc 188        Filed 04/21/20   Page 2 of 6




April 15, 2020). The witness failed to provide this information to Ms. Negron.

       3.      Nevertheless, Ms. Negron located a telephone number for the Witness from his

website (titanium6.com) and had a conversation with him on April 17, 2020, in which she told him

that she would send him a copy of the subpoena, but he told her that he would not produce responsive

documents or appear for examination on April 20, 2020. Ms. Negron then sent the Witness a copy of

ECF No. 174 via email to the email address listed on the titanium6.com website info@titanium6.com.

A true and correct copy of the email is attached as Exhibit A. The Witness did not respond to the

email or otherwise contact the Trustee’s counsel.

       4.      On April 16, 2020, the court reporting company Veritext sent an email to the

Witness (at info@titanium6.com) with instructions to attend the virtual deposition (a link through

the Zoom platform).

       5.      The Witness failed to respond to the subpoena, failed to produce any requested

documents, and failed to attend the Rule 2004 examination on April 20, 2020.

                                        Request for Relief

       6.       The Trustee requests that the Court to (a) compel the Witness to produce the

documents requested in the subpoena and appear for an examination within seven days, (b)

sanction the Witness by requiring that the Witness pay the Trustee’s attorney’s fees and costs

incurred in bringing this motion, and (c) hold the Witness in contempt and enter further sanctions

against the Witness if he fails to comply.

                                         Basis for Relief

       7.      Rule 9016 of the Federal Rules of Bankruptcy Procedure, adopts Rule 45 of the

Federal Rules of Civil Procedure. The court has the power, pursuant to Rule 45(g), to “hold in

contempt a person whom, having been served, fails without adequate excuse to obey the subpoena.”




                                                    2
              Case 18-15342-SMG           Doc 188     Filed 04/21/20      Page 3 of 6




       8.      Rule 45 requires delivering a subpoena to the named person, and courts have held that

service of a subpoena does not require personal service and is effective when reasonably calculated

to insure receipt of the subpoena by the witness. See, e.g., Codrington v. Anheuser-Busch, Inc., 1999

WL 1043861, at *1 (M.D. Fla. Oct. 15, 1999) (noting that service of a subpoena by U.S. Mail was

effective under Rule 45); (In re Falcon Air Express, Inc., 2008 WL 2038799, at *2 (Bankr. S.D.

Fla. May 8, 2008) (substitute service on witness’s spouse was effective under Rule 45); Rainey v.

Taylor, 2019 WL 1922000, at *2 (S.D. Fla. Apr. 30, 2019) (service via email was effective under

Rule 45; citing the following cases as examples of effective service: “See, e.g., In re MTS Bank, 2018

WL 1718685, at *4 (S.D. Fla. Mar. 16, 2018) (applying the rule of reasonable calculation when the

subpoena was delivered to the deponent’s attorney and the deponent never denied being in receipt of

the subpoena); TracFone Wireless, Inc. v. SCS Supply Chain LLC, 2019 WL 1323116, at *3-4 (S.D.

Fla. Feb. 22, 2019) (permitting service of subpoenas via FedEx or UPS as such methods are

reasonably calculated to ensure receipt of the subpoena by the witness); S.E.C. v. Rex Venture Grp.,

LLC, 2013 WL 1278088, at *2 (M.D. Fla. Mar. 28, 2013) (finding that service was effectuated when

made by FedEx and certified mail)”).

       9.      The Trustee submits that service in the manner made was proper service, and that

the Witness may be held in contempt and sanctioned for his failure to comply with the subpoena,

pursuant to Rule 45(g), Bankruptcy Rule 7037, Section 105 of the Bankruptcy Court, and the

Court’s inherent authority.

       WHEREFORE, the Trustee seeks the entry of an Order granting this motion and the relief

requested in paragraph 6 above, and for such other relief as is just and proper.




                                                  3
              Case 18-15342-SMG          Doc 188     Filed 04/21/20     Page 4 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, I electronically filed this motion with the clerk of

the court using CM/ECF, which is serving the document via transmission of Notices of Electronic

Filing to those counsel or parties who are authorized to receive such notices, mailed this motion to

Chris Diaz, Individually and on behalf of Titanium 6, LLC, 712 W. 112th Street, Kansas City, MO

64114, and emailed this motion to info@titanium6.com and chris@titanium6.com.

       Dated: April 21, 2020

                                              NELSON MULLINS BROAD AND CSSEL
                                              Counsel for Trustee
                                              100 S.E. 3rd Avenue, Suite 2700
                                              Ft. Lauderdale, FL 33394
                                              Ph. 954-764-7060––Fax 954-761-8135

                                              s/Michael D. Lessne
                                              Michael D. Lessne
                                              Fla. Bar No. 73881
                                              michael.lessne@nelsonmullins.com




                                                 4
            Case 18-15342-SMG        Doc 188     Filed 04/21/20     Page 5 of 6




18-15342-RBR Notice will be electronically mailed to:

Michael S Hoffman on behalf of Trustee Kenneth A Welt
Mshoffman@hlalaw.com, hlaecf@gmail.com;kszolis@hlalaw.com;
mshoffman@ecf.courtdrive.com

Michael D Lessne on behalf of Trustee Kenneth A Welt
michael.lessne@nelsonmullins.com,
jennifer.phillips@nelsonmullins.com;lisa.negron@nelsonmullins.com

Brett D Lieberman on behalf of Creditor NorthEast Investments LLC
brett@elrolaw.com, eservice@elrolaw.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Kenneth A Welt
fl10@ecfcbis.com;pacerfilings@gmail.com;kaw@trustesolutions.net;
court@trusteeservices.biz




                                             5
                                  Case 18-15342-SMG         Doc 188      Filed 04/21/20     Page 6 of 6
                                                                EXHIBIT "A"
Lisa Negron

From:                          Lisa Negron
Sent:                          Thursday, April 16, 2020 1:09 PM
To:                            info@titanium6.com
Cc:                            Michael Lessne; Jennifer Phillips
Subject:                       Encompass Compliance Corp. Chapter 7-20o4 Examination of Chris Diaz, Individually and on behalf
                               of Tiatanium6 LLC
Attachments:                   Encompass DE 174 - Notice of Rule 2004 Examination of Titanium 6, LLC - 4825-9122-8089 1.pdf


Mr. Diaz,

Pursuant to our conversation, attached is a copy of the Notice of 2004 Exanimation and Subpoena for your attendance
on April 20, 2020 at 11:00 a.m. via remote access. You will receive further directions from the Court Reporter via email
as to the remote login for your Examination. Thank you.




LISA NEGRON PARALEGAL
lisa.negron@nelsonmullins.com
ONE NORTH CLEMATIS STREET
SUITE 500
WEST PALM BEACH, FLORIDA 33401
T (561) 366-5362 F 561.655.1109
NELSONMULLINS.COM
*In Florida, known as Nelson Mullins Broad and Cassel




                                                                    1
